DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for deferral of examination filed July 4, 2018, was granted. The 36 month suspension period requested expired December 8, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,4,12-15,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected because it is not clear what is meant by “low frequency” on line 1. The specification does not include any sort of explanation with respect to what qualifies as “low” or not low. Therefore the metes and bounds of the claim cannot be determined.
Claim 4 is rejected based on lack of positive antecedent basis of “the data signal” on line 3. It is also noted that LBPM should be spelled out since this abbreviation does not appear in claim 1 from which claim 4 depends.
Claim 12 is rejected because it is not clear what is meant by “low frequency” on line 3. The specification does not include any sort of explanation with respect to what qualifies as “low” or not low. Therefore the metes and bounds of the claim cannot be determined.

With respect to claim 14, it is noted that LBPM should be spelled out since this abbreviation does not appear in claim 11 from which claim 14 depends.
Claim 15 is rejected based on lack of positive antecedent basis of “the host device” and “the peripheral device” on line 2.
Claim 19 is rejected because it is not clear what is meant by “low frequency” on line 2. The specification does not include any sort of explanation with respect to what qualifies as “low” or not low. Therefore the metes and bounds of the claim cannot be determined.
Claim 20 is rejected because it is not clear what is meant by “low frequency” on line 3. The specification does not include any sort of explanation with respect to what qualifies as “low” or not low. Therefore the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1,8,11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cencini et al., U.S. Pat. App. Pub. No. 2017/0085637 A1.
As per claim 1, Cencini shows an apparatus to transfer data via a communication link, the apparatus comprising: a power bus interface (fig.1,(30)) to a power bus (16) of the communication link; at least one data lane transmitter and receiver pair configured to transfer data via a data lane of the communication link (46); and a power bus data transmitter and receiver pair (36) configured to transfer data via the power bus using pulse width modulation (PWM) of a data signal on the power bus (paragraph [0080]). Cencini shows all of the elements recited in claim 1.
As for claim 8, the argument for claim 1 applies. Cencini also shows that the power bus interface is operatively coupled to a power source (14). Cencini shows all of the elements recited in claim 8.
As per claim 11, Cencini shows a method of operating a communication link, the method comprising: providing power from a first device to a second device using a power bus (16) of the communication link, wherein the communication link includes the power bus (16) and at least one data lane (output from 46 to other devices via switch 11); and transferring data between the first device and second device via the power bus using pulse width modulation (PWM) of a data signal having a single signal frequency (paragraph [0080]). Cencini shows all of the steps recited in claim 11.
As per claim 17, Cencini shows an electronic device system comprising: a communication link including a power bus (16) and at least one data lane (output from 46 to other devices via switch 11); a host device (20 left) including a host data lane transmitter and receiver pair (46) operatively coupled to the data lane, a host power bus interface (36), and a host power bus data transmitter and receiver pair (36) operatively coupled to the power bus; and a peripheral device (20 right) .

Allowable Subject Matter
Claims 2,5-7,9,10,16,18,21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several references including Nerone et al., Chapman et al., Lynch et al. and Vogt, IV et al. show transmitting data over a power bus or power line.
Sun et al. shows a USB interface with power delivery.
Kunz et al. shows USB 3 data transmission.
Chen et al. shows USB link training.
Groepl et al. shows data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185